Citation Nr: 0103338	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to an effective date prior to June 4, 1997, for 
the grant of service connection for left foot drop secondary 
to a service-connected herniated nucleus pulposus 
at L5 to S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.  In that decision the RO 
established service connection for a herniated nucleus 
pulposus and assigned a 40 percent disability rating, 
effective September 1, 1994.  The RO also established service 
connection for left foot drop, as secondary to herniated 
nucleus pulposus, and assigned an evaluation of 10 percent, 
effective June 4, 1997.  The veteran perfected appeals with 
respect to the effective dates assigned to each service 
connection grant and the Board adjudicated those questions in 
a decision dated September 14, 1998.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  

In June 2000, the Court granted a Joint Motion to vacate and 
remand the matter of entitlement to an earlier effective date 
for the grant of service connection for a left foot drop.  
The parties agreed that the veteran was not pursuing an 
appeal with respect to the Board's September 1998 denial of 
an earlier effective date for the grant of service connection 
for a herniated nucleus pulposus at L5 to S1.  Thus, the 
Court dismissed the latter matter, see Bucklinger v. Brown, 5 
Vet. App. 435, 436 (1993), and the issue on appeal is limited 
to that shown on the first page of this opinion.


FINDINGS OF FACT

1.  The veteran first claimed entitlement to service 
connection for left foot drop as secondary to a herniated 
nucleus pulposus at L5-S1 during a June 4, 1997, hearing, 
more than one year after discharge from service.

2.  The veteran is service connected for a herniated nucleus 
pulposus at L5-S1, effective September 1, 1994.

3.  The RO granted service connection for left foot drop 
based on an October 1997 VA examination opinion relating 
diagnosed left foot drop to the veteran's back problems and 
in turn relating back problems to service.

4.  The RO assigned an effective date of June 4, 1997, for 
service connection for left foot drop.

5.  The RO was not in possession of any communication prior 
to June 4, 1997, that can reasonably be construed as a formal 
or informal claim of entitlement to VA compensation benefits 
based on left foot drop.


CONCLUSION OF LAW

The criteria for an effective date prior to June 4, 1997, for 
the grant of service connection for left foot drop secondary 
to a service-connected herniated nucleus pulposus at L5 to S1 
have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.151(a), 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran's complaints 
relevant to his low back.  The report of medical examination 
at separation, dated in May 1962, indicates no abnormalities 
of the spine.

A VA hospital summary dated in August 1970 shows that the 
veteran was hospitalized for a herniated nucleus pulposus at 
the L5 to S1 level, with nervous system involvement.  He gave 
a history of in-service injury with several recurrences of 
pain thereafter.  He indicated the pain became severe in June 
1970, with radiation to the right leg.  He underwent a right 
hemilaminectomy at L5-S1.

The RO received the veteran's claim of entitlement to service 
connection for back problems in September 1970.

In a rating decision dated in October 1970, the RO denied 
service connection for a herniated nucleus pulposus at L5-S1.  
The RO notified the veteran of that decision; he did not 
appeal.  

The next item in the claims file is a VA Form 21-4138, which 
the RO received in February 1992 and in which the veteran 
requested to examine his claims file.  

The next item in the claims file is a VA Form 21-4138, which 
the RO received September 1, 1994.  The veteran provided a 
written authorization for the release of records from Dr. S. 
for the period 1972 to 1993.  He requested his claim for 
"lower back pain" be reopened and reported he had been 
under continuous medical treatment for that condition.  He 
stated "[m]edical records are available to support my 
request from [Dr. S.]".  

In April 1995 the RO informed the veteran that his claim of 
entitlement to service connection for residuals of a back 
injury had previously been denied in October 1970, and that 
in order to reopen the claim he had to submit new and 
material evidence.

On May 4, 1995 the RO received a VA Form 21-4138 in response 
to its April 1995 letter.  The veteran referenced his initial 
request to reopen his claim along with the submission of 
release forms for Dr. S's. records.  The veteran noted that 
no one had requested such records and that he had requested 
Dr. S. to forward them to VA.  On May 12, 1995, the RO 
received records of medical treatment by private physicians, 
to include Dr. S., dated from January 1975 to January 1992.  

Letters from Dr. S. dated in January and February 1975 
include note of treatment to improve strength in the 
veteran's left foot and leg, with remaining absent ankle 
jerk.  A letter from Dr. S. dated in June 1987 includes note 
that the veteran "has always had some weakness of the 
dorsiflexor of his foot but at this time it may be a little 
worse than it was before...."  A November 1987 report includes 
note of a large ruptured disc fragment from the L4 to S1 
level up into the L4 to L5 disc space, with significant 
pressure on the L5 nerve root, with a second laminectomy in 
1975.  A private physician set out that the veteran had 
"significant weakness of dorsiflexors of the left foot and 
ankle and actually wore a drop foot brace for sometime after 
that second surgery."  In May 1989 weakness of the left foot 
dorsiflexors was still noted.  A private hospital report 
dated in January 1992 includes note of "some weakness of 
dorsiflexion of the left ankle and even at times left great 
toe for years."

In a June 1995 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a low back disorder.  
The veteran appealed this decision to the Board, claiming 
clear and unmistakable error in the June 1995 decision.  He 
made reference to a "back pain" condition in his notice of 
disagreement and to his "back" in his substantive appeal.  
On an accompanying list of in-service treatment the veteran 
cited "low back pain," "tenderness of back muscles," 
"back pain," "low back strain," and "sprain paravertebral 
muscles L-3 - S-2."  The VA Form 646 received in December 
1995 refers to a "back condition."  

During a June 4, 1997, hearing the veteran testified that he 
fell off the wing of a bomber while in service, and was told 
at the time that he had broken two blood vessels in his lower 
back.  He also testified that after his separation from 
service he received treatment from a chiropractor whenever he 
had a backache, which occurred approximately every six 
months.  He stated that the exacerbations of back pain 
occurred more and more frequently, to the point that he was 
hospitalized and told that he had a ruptured disc.  The 
veteran also testified that a nerve in his left leg had been 
damaged as a result of the back disorder, and that he had 
drop foot on the left.

In a September 1997 decision the Board determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a low back disorder.  In the 
Introduction portion of that decision the Board referred the 
matter of entitlement to service connection for drop foot on 
the left on a secondary basis for initial RO consideration as 
raised by the veteran's testimony at the June 1997 hearing.

In September 1997 the RO requested that the veteran submit 
the names and addresses of all medical care providers who had 
treated him for a low back disorder since service.  He 
responded by providing the records of treatment from private 
physicians for December 1974 through April 1994, the majority 
of which are duplicative of the evidence submitted in May 
1995.  A January 1981 treatment record shows that the veteran 
was claiming entitlement to workers' compensation benefits 
based on a back injury that he incurred in November 1980.  
The veteran also submitted treatment records from the VA 
Medical Center in Minneapolis, Minnesota, for June through 
August 1970.  Those records show that the veteran was 
hospitalized in June 1970 with complaints of lumbosacral pain 
with radiation into the right leg.

In an October 1997 statement the veteran reported that the 
medical records he submitted had not been previously 
considered, and that they established his entitlement to 
service connection for the low back disorder and left foot 
drop. 

The report of an October 1997 VA orthopedic examination 
indicates that the examiner reviewed the entire claims file 
prior to examining the veteran.  Based on a clinical and 
radiological examination and the review of the claims file, 
the examiner provided the opinion that the veteran incurred 
an injury to his low back while in service, and that as a 
result of the herniated disc the veteran suffered 
neurological injury to the L5 and S1 nerve roots, causing 
paresthesia and drop foot in his left lower extremity.

In a January 1998 rating decision the RO granted service 
connection for a herniated nucleus pulposus at L5-S1 and 
assigned a 40 percent disability rating effective September 
1, 1994.  The RO also granted service connection for left 
foot drop and assigned a 10 percent disability rating 
effective June 4, 1997.

The Joint Motion notes that "[i]n determining whether a 
particular claim has been raised, the [Board] must consider 
'all documents or oral testimony submitted prior to the 
[Board] decision' and 'review all issues which are reasonably 
raised from a liberal reading' of such documents and oral 
testimony."  The Joint Motion cites EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) and Douglas v. Derwinski, 
2 Vet. App. 435, 438-40 (1992) (en banc).  The Joint Motion 
presents the question as whether a "liberal reading of [the 
veteran's] September 1994 Statement in Support of Claim, and 
the medical records to which it refers, shows that he 
reasonably raised the issued of secondary service connection 
for foot drop."  The Joint Motion defines foot drop as 
"paralysis or weakness of the dorsiflexor muscles of the 
foot" citing STEDMAN'S MEDICAL DICTIONARY 674 (26th ed. 
1995).  The complete definition as reported in that 
dictionary is "paralysis or weakness of the dorsiflexor 
muscles of the foot, as a consequence of which the foot 
falls, the toes dragging on the ground in walking; many 
causes, both central and peripheral."  Id.

The Court has previously defined foot drop as "a condition 
in which the foot hangs in a plantar flexion position due to 
a lesion of the peroneal nerve," Bierman v. Brown, 6 Vet. 
App. 125, 126 (1994), and as an extended position of the foot 
caused by paralysis of the flexor muscles of the leg.  Look 
v. Derwinski, 2 Vet. App. 157, 159 (1992).

The Joint Motion sets out that the Board should consider 
whether the veteran claimed entitlement to secondary service 
connection for foot drop by reason of any of the following:

1.  Submission of a statement in support 
of claim seeking service connection for 
lower back pain wherein the veteran noted 
he had been under continuous medical 
treatment for such condition since 1972 
and that it affected his ability to 
perform daily tasks;

2.  The fact that in the September 1994 
statement in support of claim the veteran 
noted that medical records from Dr. S. 
would support his claim, and that the 
veteran again referred to such records in 
a statement received in May 1995;

3.  The fact that an emergency outpatient 
record dated January 26, 1992, shows the 
veteran was admitted for back pain and 
mentions left foot drop, listing Dr. S. 
as his physician;

4.  Medical records from Dr. S. related 
to treatment of the veteran's back 
condition mention "weakness of the 
dorsiflexors" of the left foot.  A 
January 21, 1992 letter notes "long term 
weakness of the dorsiflexors of his left 
foot"; a January 7, 1992 letter notes 
"a little weakness of the dorsiflexors 
of his left ankle"; a May 9, 1989 letter 
notes "some weakness of the dorsiflexors 
of the left foot"; a November 19, 1987, 
letter from Dr. R. notes the veteran 
"did have significant weakness of the 
dorsiflexors of the left foot and ankle 
and actually wore a drop foot brace for 
sometimes after that second surgery"; a 
July 7, 1987 letter from Dr. S. notes 
"weakness of the dorsiflexor of his 
foot"; a June 5, 1987 letter from Dr. S. 
notes that neurologic examination 
"reveals some weakness of the 
dorsiflexors of his left foot"; a 
January 27, 1992 medical record from Dr. 
R. notes that the veteran "has had some 
weakness of dorsiflexion of the left 
ankle and even at times left great toe 
for years."



Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448, 449 (1995); 38 C.F.R. § 3.310(a) (2000).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).

Under 38 U.S.C.A. § 5110(b)(1), and 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Under 
38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active duty.  Otherwise the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

The provisions of 38 C.F.R. § 3.157 (2000), provide as 
follows:

(a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  Acceptance of 
a report of examination or treatment as a 
claim for increase or to reopen is 
subject to the requirements of Sec. 3.114 
with respect to action on Department of 
Veterans Affairs initiative or at the 
request of the claimant and the payment 
of retroactive benefits from the date of 
the report or for a period of 1 year 
prior to the date of receipt of the 
report.

(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  In 
addition, receipt of one of the following 
will be accepted as an informal claim in 
the case of a retired member of a 
uniformed service whose formal claim for 
pension or compensation has been 
disallowed because of receipt of 
retirement pay.  The evidence listed will 
also be accepted as an informal claim for 
pension previously denied for the reason 
the disability was not permanently and 
totally disabling.

(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  The date of 
a uniformed service examination which is 
the basis for granting severance pay to a 
former member of the Armed Forces on the 
temporary disability retired list will be 
accepted as the date of receipt of claim.  
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted.  The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission. 

(2) Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician or lay person and shows the 
reasonable probability of entitlement to 
benefits.

(3) State and other institutions.  When 
submitted by or on behalf of the veteran 
and entitlement is shown, date of receipt 
by the Department of Veterans Affairs of 
examination reports, clinical records, 
and transcripts of records will be 
accepted as the date of receipt of a 
claim if received from State, county, 
municipal, recognized private 
institutions, or other Government 
hospitals (except those described in 
paragraph (b)(1) of this section).  These 
records must be authenticated by an 
appropriate official of the institution.  
Benefits will be granted if the records 
are adequate for rating purposes; 
otherwise findings will be verified by 
official examination.  Reports received 
from private institutions not listed by 
the American Hospital Association must be 
certified by the Chief Medical Officer of 
the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.



Analysis

The veteran contends that he is entitled to an effective date 
prior to June 4, 1997, for the grant of service connection 
for left foot drop.  He generally argues that medical 
evidence supports that presence of such for many years and 
also supports that such is secondary to his service-connected 
back disability, thereby warranting an earlier date for the 
service connection grant.  

The Board begins by noting that in this case, the evidence 
does not show, and the veteran does not argue, that he filed 
a claim for service connection for a left foot drop within 
one year after service discharge.

The record shows that the veteran's initial claim for service 
connection for a back disability was denied in an unappealed 
1970 rating decision, followed by two decades without receipt 
of any correspondence from the veteran.  The record at the 
time of the 1970 rating decision did not show that the 
veteran ever claimed that he had foot drop.  Thus, an 
effective date back to the day following service discharge 
for service connection for left foot drop is not warranted.  
38 C.F.R. § 3.400(b)(2).

The question raised in the Joint Motion, is whether the 
private treatment records referenced by the veteran in 
September 1994, and again in May 1995, together with the 
veteran's statements Could be considered an informal claim 
for service connection for left foot drop.  

In Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) the Court 
cited the Board's failure to adjudicate a reasonably raised 
claim.  However, contrary to the facts in this case, in 
Fanning, the veteran specifically requested VA to assign him 
a separate percentage rating based on a scar, a request 
ignored in the appellate process.

Under EF v. Derwinski, 1 Vet. App. 324, 326 (1991) the Board 
is obliged to adjudicate all claims raised from a liberal 
reading of the record.  That case is also distinguished from 
the instant facts, in that in EF the veteran had specifically 
raised the issue of direct service connection for 
consideration and then the claimed disorder was cited as 
secondary in a physician's statement.  Under those 
circumstances the Court found the Board obligated to discuss 
secondary service connection in addition to direct service 
connection.  The case herein is dissimilar in that prior to 
his June 1997 hearing the veteran did not communicate to VA 
his intent to seek benefits for a left foot disability.  

The veteran clearly did not mention a foot drop or left foot 
disability in connection with his 1970 claim for back 
disability or in statements submitted prior to September 
1994.  The veteran's September 1994 and May 1995 statements 
made no reference to a foot drop or to symptoms involving the 
left foot.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  See also Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (that a claim 
must be filed in order for any type of benefits to . . . be 
paid under the laws administered by the Secretary).  

A review of the claims file, specifically each statement and 
form received from September 1, 1994 to June 4, 1997, fails 
to show that the veteran mentioned his left foot or expressed 
any intent to obtain benefits based on such.  As reported in 
the facts above, the veteran repeatedly references his back 
condition utilizing terms such as "back pain," "back 
sprain," and "paravertebral sprain."  The veteran did not 
at any time reference his left foot.

The veteran referred to the records from Dr. S. only as 
supporting his claim for service connection for a back 
disability.  The records from Dr. S. and other do contain 
findings that could be construed as referring to left foot 
drop.  However, medical records, absent a written statement 
from the veteran evidencing an intent to claim the benefit, 
cannot constitute an informal claim.  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc), decisions withdrawn on other grounds 
14 Vet. App. 185 (2000); Brannon v. West, 12 Vet. App. 32 
(1998); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998); 38 C.F.R. § 3.157(b). 

The Joint Motion, as set out above, notes that the veteran 
referenced medical statements in his September 1994 statement 
and that review of those medical records does reflect 
findings pertinent to dorsiflexor weakness, cited as part of 
the definition of foot drop.  The Board need not herein reach 
the question of whether the evidence prior to June 4, 1997 
established the veteran to have definitive left foot drop 
secondary to his herniated nucleus pulposus.

In Lalonde v. West, 12 Vet. App. 377, 382 (1999), the Court 
held that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Thus the question is 
when an application for service connection for left foot drop 
was filed.

The Board does not dispute that the medical records first 
referenced by the veteran in September 1994 including the 
January 1992 emergency room record, and the letters dated 
from November 1987 to January 1992 include references to 
"weakness of the dorsiflexors" of the left foot.  However, 
there had not been an allowance of disallowance of a formal 
claim for compensation for left foot drop prior to September 
1994, so as to allow for acceptance of received medical 
reports, standing alone, as an informal claim under 38 C.F.R. 
§ 3.157.  Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  

Thirty-eight C.F.R. 3.155 defines an informal claim as any 
communication or action indicating intent to apply for one or 
more benefits.  In Brannon v. West, 12 Vet. App. 32, 35 
(1998), the Court cited Crawford, and noted that "While the 
Board must interpret the appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant."  

The Brannon Court found that an appellant must assert the 
claim expressly or impliedly, citing Isenbart v. Brown, 
7 Vet. App. 537, 540-41 (1995).  In Shields v. Brown, 
8 Vet. App. 346 (1995) the Court cited Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992), noting that the correct query 
was whether any communication or action by claimant 
"evidenced 'a belief' by the veteran that he was entitled to 
[the] benefits [at issue]."

In this case, neither the September 1994 nor May 1995 
statements from the veteran may reasonably be interpreted as 
expressing a belief in entitlement to benefits based on a 
left foot drop or any intent to seek benefits based on such.  
Again, the veteran did not mention left foot drop or any left 
foot symptomatology or diagnosis in such statements, 
indicating only his intent to pursue benefits based on his 
back disability.  Nor did the veteran mention any anatomical 
region other than his back in his appeal correspondence prior 
to the June 1997 hearing.

A remaining question is whether the veteran's September 1994 
and May 1995 statements in conjunction with the referenced 
medical records evidence an intent to claim service 
connection for foot drop.  In view of the fact that the 
veteran made no mention of foot drop, and referenced the 
records from Dr. S. only as supporting the claim for service 
connection for a back disability, the Board must answer this 
question in the negative.

The private records from Dr. S. and others were received 
after June 1997.  Even if these records could be construed as 
raising a claim for service connection for left foot drop, 
they could not constitute a claim prior to the date of their 
receipt.  38 C.F.R. § 3.157.

The recently obtained records show that Dr. S. provided some 
treatment at a VA facility, reportedly as early as October 
1969, and extending to August 1970.  These records were 
created by VA and were constructively a part of the record 
when created.  Dunn v. West, 11 Vet. App. 462, 466 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the VA 
records contain no reference to foot drop, and the report of 
discharge from VA hospitalization in July 1970 shows that the 
veteran's lower extremities were normal.

VA treatment records do show complaints referable to the 
right leg, but do not refer to the left foot.  In any event, 
even if the VA records showed findings referable to foot 
drop, as discussed above, the VA records could not constitute 
an informal claim for service connection for that disability.

There is also a question, not raised in the Joint Motion, as 
to whether the grant of service connection for herniated 
nucleus pulposus at S1-L5, effective September 1, 1994, 
encompassed a grant of service connection for left foot drop.  
The Board must answer this question in the negative.  The 
back disability is evaluated on the basis of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5110, 5293 (2000).  Neither of 
these codes explicitly contemplates foot drop as a 
manifestation of the back disability.

The rating schedule recognizes that a drop foot can be 
attributable to many causes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5277 (2000) (noting that weak foot is a 
symptomatic condition attributable to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation and weakness); see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2000) (providing that pes 
cavus is to be evaluated in part on the basis of dropped 
forefoot and weakened dorsiflexors).  The definition of foot 
drop provided in the Joint Motion, and discussed above, also 
recognizes that there can be many causes for foot drop.

The RO evinced no intent to grant service connection for foot 
drop when it granted service connection for the veteran's 
back disability; and the RO's grant of service connection for 
the back disability effective September 1, 1994, did not 
encompass a grant of service connection for the subsequently 
claimed left foot drop.

In sum the evidence shows that the veteran did not evidence 
an intent to claim entitlement to service connection for a 
left foot drop, as secondary to the herniated nucleus 
pulposus, until the time of his June 4, 1997, hearing.  That 
is the first expression from the veteran pertinent to his 
left foot, representing an originally raised informal claim, 
and, thus, is the date assigned to the service connection 
grant.  

Since the record does not show a formal claim of entitlement 
to service connection for left foot drop, or any expression 
from the veteran that he warranted such benefit or intended 
to pursue a claim based on such prior to June 4, 1997, there 
is no basis for an earlier effective date for that 
disability.  The claim is accordingly denied.  
38 C.F.R. § 3.400(b)(2).


ORDER

An effective date prior to June 4, 1997, for the grant of 
service connection for left foot drop claimed as secondary to 
service-connected herniated nucleus pulposus at L5-S1 is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



